Citation Nr: 0709039	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have residuals of a head injury related 
to his military service. 


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Residuals of Head Injury

The veteran contends that he was involved in an automobile 
accident during service in 1953 (see, February 2007 hearing 
transcript at page 6) or 1954 (see, April 2004 claim) and was 
treated for facial injuries and a head injury.  He testified 
before the undersigned in February 2007 that he did not 
remember if he went to a doctor or not for this injury.  He 
states that he currently has residual problems due to that 
injury, including facial pain.  

The service medical records, including the August 1954 
separation examination report, make no reference to injuries 
due to an automobile accident during service, and the veteran 
has indicated that he does not remember if he was treated for 
this at the time of the occurrence.  After service, the 
record shows that the veteran was seen in September 1973 with 
a complaint of right facial pain which he reported was 
present for approximately three years.  In October 1973, he 
was seen with a history of several years of atypical face 
pain.  In March 1974, a private oral surgeon noted that the 
veteran was being seen for atypical face pain, which the 
veteran reported had been present for approximately 3 and one 
half years.  Atypical face pain was diagnosed.  He was 
treated by a private examiner in October 1978 with a 
complaint of pain of the right maxillary sinus and right ear 
area.  By way of history it was noted that the veteran had 
been seen in 1969 or 1970 with a one month history of pain in 
the right maxillary sinus in the right ear area.  It was 
noted that sinus X-rays revealed the cause of the problem, 
which was an opacified right maxillary sinus.  He underwent a 
right Caldwell-Luc with removal of a large amount of polyps.  

While findings of facial pain after service are of record, 
the earliest manifestation is noted many years after service, 
and despite repeated complaints and treatment there is no 
mention of an automobile accident or any other finding 
referring to the veteran's service.  His complaints have been 
related to sinus problems totally unrelated to his military 
service, including any injury which occurred during service.  
Absent a showing of inservice manifestations or a nexus 
between service and the complaints after service, the claim 
cannot prevail.  

The Board has also considered the veteran's own assertions 
and the testimony of his wife.  The Board finds that such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran or his wife have the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
July 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in any medical reports he had, and identified 
what evidence might be helpful in establishing his claim.  
The letter was compliant with Quartuccio. 

The May 2004 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed by not receiving that 
information however, because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, obtaining private medical 
records, and scheduling a hearing before a Veterans Law Judge 
of the Board.  He has not identified any records which could 
be pertinent to his claim that have not been secured.  There 
is no indication that there are any outstanding records that 
are pertinent to this claim.  The Board acknowledges that 
records from Social Security Administration (SSA) have not 
been obtained.  It is not reported that the SSA disability 
benefits were based on the claimed residuals of head injury.  
Moreover, as the current disorder has been related to a known 
cause manifested several years after service, the records 
from SSA would not be pertinent or relevant to this claim.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  The Board notes that an 
etiological opinion has not been obtained; the evidence, 
however, indicates that the veteran has no diagnosis related 
to any residuals of an automobile accident during service.  
He has stated that he does not remember if he was treated for 
the injuries, and there is no medical evidence showing a 
nexus between the claimed head injury in service and any 
current disability.  Accordingly, the Board concludes that VA 
has fulfilled its duty to assist the veteran, and a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159 (c)(4) (2006); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  


ORDER

Service connection for residuals of a head injury is denied.  



REMAND

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, and for some disorders, including 
sensorineural hearing loss, may be presumed if manifested to 
a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he has a hearing loss related to 
his military service.  He argues that as scope commander in 
the military he was exposed to firing guns every day in the 
spring and summer, because it was his job to report on the 
accuracy of the guns used in practice fire by anti-aircraft 
gun batteries.  He stated that he wore no ear protection 
during that time.  While not competent to render medical 
opinions, the veteran is competent to attest to his exposure 
to noise during service.  

The veteran's service medical records show that his hearing 
was 15/15, bilaterally, by whispered voice at his 
preinduction examination.  At separation in August 1954, his 
hearing was 15/15, bilaterally, by whispered voice.  The 
veteran's service medical records indicate that he had some 
complaints related to his left ear, as noted at separation; 
however, findings of decreased hearing during service are not 
documented.  Audiometric findings reflecting a left ear 
hearing loss by VA standards are noted in the record 
beginning in January 1961, on private audiometric 
examination.  Bilateral defective hearing is noted on private 
audiometric evaluation in June 1974 and in June 1980.  
According to VA records (see, outpatient treatment of April 
2004) the veteran wears a hearing aid. 

In a September 1960 letter, a co-worker of the veteran 
reported that it had been hard for the veteran to hear for 
the past five years.  That statement, and those of the 
veteran and his wife, provides lay evidence that he 
experienced hearing loss in service or shortly thereafter, 
and has experienced hearing loss since service.  In this 
regard, the veteran and lay persons are competent to attest 
to hearing loss, as hearing loss is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).  The veteran has not undergone a VA examination 
to determine the etiology of his hearing loss.  The Board 
finds there is a VA duty to assist the veteran in developing 
evidence pertinent to his claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

Additionally, the record contains a July 1980 letter from the 
Louisiana Health and Human Resources Administration to a 
private physician in which it is indicated that the veteran 
was receiving Social Security Disability Insurance benefits 
and was currently being evaluated to see if he was due 
continued entitlement.  In response to that letter, the 
examiner stated in a letter that same month that the veteran 
had given a history of treatment for his left ear in the 
1950's.  The examiner enclosed a copy of a June 1980 
audiometric examination which showed defective hearing. 

Records have not been requested from the Social Security 
Administration (SSA).  The VA's duty to assist includes an 
obligation to obtain the records of a Social Security 
Administration adjudication awarding disability benefits.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

In view of the foregoing, the case is hereby REMANDED for the 
following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet.  
App. 473 (2006).


2.  Obtain from the SSA a copy of its 
decision awarding the veteran 
disability benefits and copies of all 
medical records underlying that 
determination and any later decision 
concerning continued entitlement to 
disability benefits.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Obtain the veteran's service 
personnel records.  All 
records/responses received should be 
associated with the claims file.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of 
his hearing loss and providing an 
opinion as to etiology.  The examiner 
should indicate whether it is at least 
as likely as not (i.e., probability of 
50 percent or greater) that the 
veteran's hearing loss is related to 
service.  The claims folder should be 
made available to the examiner for 
review, and the examiner should explain 
the reason(s) for the opinion(s).  

5.  Thereafter, take any additional 
development necessary regarding the 
issues on appeal and then readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
allowed an appropriate period of time 
for response.  After the appellant has 
been given an opportunity to respond, 
the claims file should be returned to 
this Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


